Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 1-12, 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yum et al. US20120110747) in view of Dedekind et al. (W02012095390A1).
Regarding claims 1, 3, 5, 8, 10 and 14-15, Yum et al. teaches a clothes treating system (see abstract) comprising (see figures 2, 14, paragraphs [0114]-[0119]) a clothes treating device 1100 formed to be able to communicate with an external terminal 100, the clothes treating device 1100 including: a control panel 1115,  a course selector 1117 configured to select one of a plurality of predetermined courses (see paragraph [0120]); a holder (the top surface of the plate 1116 is large enough and capable of holding the smaller sized external terminal 100, also see paragraph [0083]); a controller (see paragraph [0119]) configured to be able to communicate with the external terminal 100; the clothes treating device is driven in accordance with the selected course, wherein the external terminal 100 is configured to display information on an external environment such as temperature (reads on claim 3) and one or more recommended courses previously set on the basis of the information on the external environment (see paragraph [0094] and figures 4-7). Yum et al. teaches in paragraphs [0094], [0096] selecting a washing course and a drying course based on the weather and displaying recommended courses and the weather on the screen. Yum et al. does not explicitly teach that the control panel inputs power. However, it is well known in the art that a clothes treating system may comprise a power button as evidenced by Dedekind et al. Dedekind et al. teaches a clothes treating system (see abstract) with a control panel 1 that includes a power button 14 and an execution button 15, such that the power button 14 is used to input a power command and turn the clothes treating device on and the execution button 15 is used to drive the clothes treating device in accordance 
Regarding claim 2, Yum et al. and Dedekind et al. together teach the limitations of claim 1. Yum et al. teaches in paragraphs [0038], [0051] that the external terminal 100 comprises a second power input 190 and the clothes treating device 1100 is enabled for selecting the course through the first power input 1115 on the clothes treating device 1100 (see paragraphs [1115]-[1120]).
Regarding claims 4 and 16, Yum et al. and Dedekind et al. together teach the limitations of claims 3 and 15. Yum et al. teaches in paragraphs [0094], [0096] that the external terminal 100 may be configured to display indoor drying recommended information on the basis of the information on the plurality of external environmental factors.
Regarding claims 6-7, Yum et al. and Dedekind et al. together teach the limitations of claim 1. Yum et al. also teaches in paragraphs [0050]-[0051], [0055]-[0059] that the external terminal 100 is configured to display information on the course selected in accordance with a manipulation of the course selector on a display of the external terminal 100. Paragraphs [0101]-[0105] also teach that the information on the course may include a description of the course selected through the course selector.
Regarding claims 11-12, 17-18, Yum et al. and Dedekind et al. together teach the limitations of claims 1 and 14. Yum et al. also teaches in paragraphs [0044]-[0045], [0074] that the clothes treating device 1100 and the external terminal 100 may each include a near-field communication module for NFC communication (reads on claim 11). Paragraph [0114] and figure 14 teach that the clothes treating device 1100 includes a cabinet 1110, a tub 1120 provided in the cabinet 1110 and a drum 1122 provided inside the tub 1120 (reads on claim 18) and that information regarding the number of driving times (see number or operations) of the clothes treating device may be transmitted via the NFC communication to the external terminal 100 (see paragraphs [0110], [0130], [0135]) (reads on claim 12). Yum et al. also teaches in 
Regarding claim 9, Yum et al. and Dedekind et al. together teach the limitations of claim 1. Yum et al. also teaches in paragraphs [0109]-[0110], [0130], [0135] displaying an operation state of the clothes treating device on the external terminal 100 in real time after the course is selected.

Claims 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yum et al. US20120110747) in view of Dedekind et al. (W02012095390A1) as applied to claims 12 and 18 and further in view of Lee et al. (US20090293204).
Regarding claims 13 and 19, Yum et al. and Dedekind et al. together teach the limitations of claims 12 and 18. Yum et al. teaches in paragraphs [0056]-[0057], [0073] that the external terminal 100 may be configured to display information regarding servicing needs of the clothes treating device. Yum et al. does not explicitly teach that the servicing information is on a need of washing of the tub or drum. Lee et al. teaches a washing machine and control method (see abstract) and that the drum and tub may be washed after a given number of driving times of the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINSAE B AYALEW whose telephone number is (571)270-0256.  The examiner can normally be reached on Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/TINSAE B AYALEW/EXAMINER, Art Unit 1711